Citation Nr: 0322413	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  95-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which confirmed a previously assigned 10 
percent rating for post-traumatic stress disorder and a 
noncompensable rating for a left ankle disability.  In 
November 1997, the Board remanded the issue here on appeal 
for further development and denied the claim of entitlement 
to a compensable rating for a left ankle disability.  As a 
consequence of the Board's request for additional development 
regarding the issue remaining on appeal, the RO increased the 
rating to 30 percent in an August 1999 rating decision.  The 
veteran continued his appeal and the Board confirmed the 
assignment of a 30 percent rating in a January 2000 decision.

The veteran appealed the Board's January 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in February 2001, the Court granted a joint motion for 
remand, vacating the Board's decision and remanding the issue 
for additional development and compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)].  As a consequence, in 
May 2001, the Board remanded the issue on appeal to the RO.  
Unfortunately, the veteran's claims folder was returned to 
the Board for appellate consideration without completion of 
the requested development.  As such, in December 2002, the 
Board undertook additional development pursuant to the 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) and codified at 38 C.F.R. Section 19.9.  Since that 
time, however, portions of 38 C.F.R. Section 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Accordingly, in June 
2003, the Board remanded the case to the RO to cure any 
procedural defects which may have arisen as a result of the 
Federal Circuit's opinion.  

In July 2003, the RO issued a supplemental statement of the 
case without performing any additional development of the 
claim on appeal.  The case is now recertified to the Board 
for further appellate consideration.


REMAND

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In order to determine the current level of disability, the 
Board considered all evidence of record, including remarks 
from the veteran that he had received private treatment of 
post-traumatic stress disorder for over twenty years.  At a 
January 2002 VA examination, the veteran identified his 
private treating physician as a Dr. Raffi.  The record, 
however, does not contain a request for records from a Dr. 
Raffi nor does it contain treatment records from such a 
physician.  The record also reflects that the VA treatment 
records and private treatment records obtained by VA do not 
show treatment for symptoms of post-traumatic stress 
disorder, but they do contain references to treatment by a 
private physician for post-traumatic stress disorder.

The Board notes that the veteran was reported by his wife in 
April 2003 to be aphasic and unable to attend any scheduled 
VA examinations, including the social and industrial survey 
requested by the Board in its May 2001 remand.  As such, a 
review of treatment records for the period since the veteran 
filed his request for an increased rating in 1994 is 
imperative to determine the veteran's level of functioning 
for the time period in question.  Consequently, this matter 
must once again be remanded in order to obtain treatment 
records.


Additionally, the Board points out that it remanded this 
claim to the RO in May 2001 for compliance with the VCAA.  In 
November 2001, the RO sent the veteran a letter requesting 
information to substantiate his claim.  Unfortunately, the 
RO's letter speaks only to claims for entitlement to service 
connection and does not advise the veteran of the specific 
information needed to substantiate his claim for an increased 
rating for post-traumatic stress disorder.  As such, this 
matter must also be remanded to cure this procedural defect.

Therefore, this matter is REMANDED for the following action:

1.	The RO should contact the veteran and 
request a release for any and all 
treatment records from a Dr. Raffi 
and/or any other private physician who 
treated him for the symptoms of post-
traumatic stress disorder since he 
filed his request for an increase in 
compensation benefits in 1994.  The RO 
should obtain any identified records 
or document the file if treatment 
records could not be obtained.

2.	The RO should advise the veteran of 
his rights and responsibilities under 
the VCAA.  This notice should include 
the specific evidence needed to 
substantiate a claim of entitlement to 
an increased rating for post-traumatic 
stress disorder.

3.	The RO should again review the 
veteran's claims folder and ensure 
that all duty to notify and duty to 
assist requirements of the VCAA have 
been met.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




